Citation Nr: 0820624	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran disagreed with this decision in July 2005.  
He perfected a timely appeal in August 2005.


FINDING OF FACT

The veteran's PTSD is manifested by, at worst, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004 and April 2005.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for an increased rating were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2004 and April 2005 which 
fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the increased rating claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession.  Unfortunately, the 
VCAA notice letters did not comply with Vazquez-Flores.   The 
Board concludes, however, that the veteran had actual 
knowledge of the essential notice elements discussed in 
Vazquez-Flores.  As noted above, the August 2004 and April 
2005 letters to the veteran advised him to submit evidence 
showing that his service-connected PTSD increased in 
severity.  He was informed that the evidence may be a 
statement from his doctor containing physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  He was informed further 
that he may also submit statements from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
He also was advised to give such evidence to VA or tell VA 
about it.  He was told further that, to establish entitlement 
to an increased evaluation for his service-connected PTSD, 
the evidence must show that his disability has gotten worse.  
In a July 2004 statement, the veteran contended that his PTSD 
was worse than a 30 percent rating.  In August 2004 and March 
2005 statements, the veteran contended that his PTSD was 
worse than a 50 percent rating and that he was entitled to a 
higher rating of 70 percent.  The Board notes that the 
veteran has been represented by a national service 
organization throughout this appeal; such organization has 
actual knowledge of the requirements in Vazquez-Flores.  As 
reflected in a statement received in April 2008, the 
veteran's representative listed the rating criteria for PTSD 
and cited specific examples in the record to support a higher 
rating.  The representative used examples in support of his 
assertion that PTSD has affected the veteran's life and 
employment.  Given the foregoing, the Board finds that there 
is no prejudice to the veteran in proceeding to a decision on 
his increased rating claim for PTSD.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has obtained VA treatment and Social Security 
Administration (SSA) records, assisted the veteran in 
obtaining evidence, and afforded the veteran VA examinations 
in October 2004, May 2005 and July 2006.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran and his representative have not contended otherwise.  
In summary, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   
  
Under the rating criteria for PTSD, a 50 percent rating is 
assigned for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  As relevant 
to the veteran's claim, a GAF score between 31 and 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  A GAF score 
between 41 and 50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score between 51 and 60 is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

On VA outpatient treatment in August 2004, the veteran was 
depressed related to situations but he did not stay depressed 
all of the time.  He was not hopeless and he slept a maximum 
of 5 hours with sleeping problems due to bronchitis.  He 
reported nightmares of Vietnam and dead friends almost every 
night.  He feared sleeping due to having dreams.  He reported 
anxiety in crowds.  He denied suicidal ideation, homicidal 
ideation, or psychotic symptoms.  Fear of nightmares seemed 
to be the veteran's worst problem.  The diagnosis was chronic 
PTSD.    

On VA examination in October 2004, the veteran complained of 
nightmares which occurred every night, feeling angry at the 
way he was treated in the military, poor concentration, 
frequently losing track of events during the day, marked 
startle response to the slightest noise or unexpected event, 
and feeling detached from people in society and functioning 
best if he kept to himself.  The veteran did not describe 
avoidance behavior.  He described a lonely life going fishing 
or watching television alone.  He felt uneasy around others, 
did not relate to others, and was easily made anxious and 
angry.  He had a long history of cocaine and substance 
dependence.  The veteran hurt his back in a work-related 
incident in 1998 and was unable to continue working.  He also 
had difficulty getting along with others because of his PTSD.  
Mental status examination of the veteran showed that he was 
casually dressed, looked a little older than his stated age, 
good eye contact, somewhat slow and hesitant speech, no 
suicidal ideation, homicidal ideation, hallucinations, or 
delusions, logical, goal-directed thought processes, and full 
orientation.  His GAF score was 55.  The diagnosis was 
chronic PTSD, moderate severity.

On VA outpatient treatment in November 2004, the veteran 
reported that the Iraq war was affecting his anxiety and he 
could not avoid the news since it was "everywhere."  The 
veteran had good eye contact and was cooperative and 
appropriate.  He also reported being more anxious and that 
his anxiety was "up and down."  Panic attacks were improved 
with the veteran experiencing them three times a week at 
night or when thinking of either Vietnam or Iraq.  He 
reported further having anger problems sometimes with no loss 
of control.  His thought process was goal-oriented and 
logical.  The veteran denied suicidal ideation and psychotic 
symptoms.  He some times experienced homicidal ideation when 
angry but he denied intent or losing control.  The veteran 
reported 5 hours of sleep at maximum and nightmares that 
occurred 3 to 4 times per week. 

On VA outpatient treatment in March 2005, the veteran was 
cooperative and appropriate.  The veteran reported being 
lately euthymic and hypervigilant (jumping and being startled 
at loud noises).  The veteran denied panic attacks, suicidal 
ideation, homicidal ideation (fleeting when angry, but no 
loss of control), and psychotic symptoms.  His thought 
process was goal-oriented and logical.  He reported having 
nightmares three times a week.  The diagnosis was chronic 
PTSD.  

On VA examination in May 2005, the veteran was casually but 
cleanly dressed and participated in the examination very 
respectfully.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  The VA examiner 
noted that the veteran was afraid of judgment on the part of 
the VA examiner.  The veteran was well-oriented and there was 
no pathological condition to report from a cognitive 
standpoint.  The veteran reported nightmares of his Vietnam 
memories and had sleep disturbances awakening with heavy 
sweating.  The VA examiner concluded that the veteran was 
embellishing his complaints.  Although the veteran stated 
that his PTSD was worsening, the VA examiner noted that the 
veteran's emotional and psychiatric complaints were improving 
gradually with time.  Further, although the VA examiner 
agreed with the PTSD diagnosis, he concluded that the 
veteran's PTSD was not worse than the current disability 
rating.  The VA examiner stated that the veteran's current 
rating was generous.  The veteran's GAF score was 50.  It was 
the VA examiner's opinion that his current VA rating was 
proper.  The diagnosis was chronic PTSD between mild and 
moderate.  

On VA outpatient treatment in August 2005, the veteran had 
good eye contact and was cooperative and appropriate.  He 
reported that his panic attacks were rare and not as bad.  
His thought process was goal-oriented and logical.  The 
veteran denied suicidal ideation, homicidal ideation 
(sometimes angry with fear of losing control, but has not 
lost control since he was able to walk away), and psychotic 
symptoms.  The veteran had 3 to 4 hours of sleep with 
breathing problems at night snoring loudly.  He reported that 
he sometimes had nightmares.  The veteran's GAF score was 40.  
The diagnosis was chronic PTSD.

On VA outpatient treatment in December 2005, the veteran 
reported doing okay with PTSD.  He reported recent 
exacerbations of depression and PTSD symptoms when he heard 
about the deaths of 10 Marines.  Upon mental status 
examination, it was noted that he had good eye contact and 
was cooperative and appropriate.  He reported that his 
anxiety was worse in crowds but he was not always anxious.  
Panic attacks were mild and rare.  His thought process was 
goal-oriented and logical.  He denied suicidal ideation, 
homicidal ideation, and psychotic symptoms.  He reported 
getting 4 to 5 hours of sleep and nightmares that occurred 3 
times a week.  The diagnosis was chronic PTSD.  

On VA outpatient treatment in March 2006, the veteran 
reported being tired all of the time and that he had been 
somewhat more depressed recently.  The veteran had good eye 
contact and was cooperative and appropriate.  He reported 
depression and anxiety that was worst in crowds.  There were 
no full symptoms of panic attacks.  His thought process was 
goal-oriented and logical.  He denied suicidal ideation, 
homicidal ideation, and psychotic symptoms.  He reported 
occasional flashbacks and intrusive memories.  He reported 
getting 4 to 5 hours of sleep a night and reported 
experiencing nightmares 2 to 3 times a week.  The impression 
was chronic PTSD.    

On VA examination in July 2006, the veteran complained 
experiencing violent nightmares three to four times a week, 
avoiding crowds, problems with authority and not getting 
along with others in the work environment, violent arguments 
with his family and a history of getting into fights and 
being incarcerated for fighting, feeing constantly depressed, 
"pissed off and angry", and being bothered by intrusive 
memories.  The veteran had been married to his wife for 
thirty-six years and last worked full-time in 1998.  He was 
on SSA disability benefits due to an orthopedic problem.  The 
VA examiner noted that the veteran was able to engage in a 
normal range and variety of activities of daily living 
without interruption of his typical daily routine.  Upon 
mental status examination, the veteran presented as quite 
intelligent and had a good vocabulary.  His thought processes 
were logical, coherent and relevant.  The VA examiner noted 
that the veteran was articulate, verbal, well-dressed, and 
well-groomed.  The veteran also was mentally intact, 
cooperative, had good social skills, intelligent, and his 
speech was well-understood.  The veteran had full 
orientation.  He exhibited no psychomotor slowing or 
agitation.  The veteran reported that his long-term memory 
tended to be poor.  The VA examiner concluded that the 
veteran was "somewhat anxious and sometimes had panic 
attacks."  This examiner stated that depression was the 
veteran's main symptom and that he also had insomnia, some 
crying spells, anhedonia, and nightmares.  The veteran 
further reported anger control problems and revealed that he 
would curse.  He denied any hallucinations, delusions or 
suicidal ideation, but reported a history of homicidal 
ideation.  The veteran stated that his main problem related 
to his depression and despondency and that he tended to be 
angry and irritable.  Although the veteran stated that he had 
difficulties in his marriage and did not enjoy being around 
people, the VA examiner noted that his marriage has lasted 
thirty-six years.  It was the VA examiner's opinion that the 
veteran's PTSD was not worse than his current disability 
rating.  While the veteran indicated fairly severe stressors 
and frequent symptoms of emotional distress, the VA examiner 
opined that the veteran kept functioning even with some 
difficulty.  The VA examiner diagnosed PTSD with a GAF score 
of 55.  

The Board finds that the preponderance of the evidence is 
against a disability rating greater than 50 percent for PTSD.  
While the veteran had difficulty in adapting to stressful 
circumstances that included work or a work-like setting, the 
veteran did not experience any of the remaining symptoms 
associated with a rating of 70 percent.  See 38 C.F.R. 
§ 4.130, DC 9411.  Although the veteran complained of panic 
attacks and depression, neither of these complaints affected 
his ability to function independently, appropriate and 
affectively.  As discussed above, he was described as 
pleasant and cooperative by VA examiners who treated him 
throughout the pendency of this appeal.  The medical evidence 
of record also does not show that the veteran had obsessional 
rituals, impaired impulse control, or spatial disorientation.  
He repeatedly denied suicidal ideation to his VA treating 
examiners.  There was no neglect of personal appearance and 
hygiene.  The veteran was described as casually dressed at 
the October 2004 VA examination, casually but cleanly dress 
at the May 2005 VA examination, and well-dressed and well-
groomed at the July 2006 VA examination.  Further, while the 
veteran had difficulty in establishing and maintaining 
relationships, he has been married to his wife for more than 
35 years and throughout the pendency of this appeal.  

The Board finds further that a 100 percent rating also is not 
warranted for PTSD.  Here, there was no indication of 
persistent delusions or hallucinations or gross impairment in 
thought process or communication.  The veteran's thought 
process was goal-oriented and logical on repeated VA 
outpatient treatment and examinations conducted during the 
pendency of this appeal.  Also, while the veteran claimed at 
the May 2006 VA examination that he had a history of 
homicidal ideation, there was no indication of persistent 
danger of hurting himself or others given that the veteran 
routinely denied suicidal and homicidal ideation.  Further, 
there was no inability to perform activities of daily living 
given that the veteran was able to maintain personal hygiene 
and was able to watch television and go fishing alone.  On VA 
examination in May 2006, the veteran was able to engage in a 
normal range and variety of activities of daily living 
without interruption of his typical daily routine.  There was 
also no disorientation to time or place or any memory loss 
for names of close relative or name.  

The Board acknowledges that the veteran's GAF score was as 
low as 40, which indicates some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood and is reflected in a 70 percent rating.  While the 
veteran did not work and avoided friends, the veteran did not 
exhibit the majority of symptoms necessary for a 70 percent 
rating for PTSD.  See 38 C.F.R. § 4.130, DC 9411.  Again, the 
veteran was not working due to his back problems.  Moreover, 
there was no impairment in reality testing as his thought 
process was described as goal-oriented and logical.  His 
speech was never illogical, obscure or irrelevant; as 
observed in the May 2006 VA examination, the veteran 
presented as quite intelligent and had a good vocabulary.  
Significantly, his current GAF score has improved to 55, 
which indicates moderate symptoms and reflect the current 
50 percent rating assigned to the veteran's service-connected 
PTSD.  

Finally, the Board notes that staged ratings are not 
applicable because evidence of record from the day the 
veteran filed this claim to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran stated at the October 2004 
VA examination that he could not work because of back pain 
and added that he had difficulty getting along with others 
because of his PTSD.  On VA examination in July 2006, it was 
noted that SSA had found that the veteran was disabled due to 
his back problems.  It was the VA examiner's opinion that the 
veteran would not be absolutely unemployable because of his 
mental condition.  Further, the veteran currently has a 
college degree in Business Administration; nothing precludes 
him from obtaining employment that would accommodate his 
PTSD.  Given the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990). 


ORDER

Entitlement to a disability rating greater than 50 percent 
for PTSD is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


